2014 WI 1

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               2013AP2089-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Christopher Stephen Petros, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Christopher Stephen Petros,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST PETROS

OPINION FILED:          January 3, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                               2014 WI 1
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.       2013AP2089-D


STATE OF WISCONSIN                                 :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Christopher Stephen Petros, Attorney at
Law:

Office of Lawyer Regulation,                                              FILED
                Complainant,                                          JAN 3, 2014
      v.                                                                Diane M. Fremgen
                                                                     Clerk of Supreme Court
Christopher Stephen Petros,

                Respondent.




      ATTORNEY         disciplinary     proceeding.           Attorney's         license

suspended.


      ¶1        PER   CURIAM.   We    review   a   stipulation          filed     by   the

Office     of    Lawyer    Regulation    (OLR)     and      Attorney       Christopher

Stephen Petros pursuant to SCR 22.12.1                  The stipulation requests
      1
          SCR 22.12 provides as follows:           Stipulation.

           (1) The director may file with the complaint a
      stipulation of the director and the respondent to the
      facts, conclusions of law regarding misconduct, and
      discipline to be imposed.     The supreme court may
      consider the complaint and stipulation without the
      appointment of a referee.
                                                               No.     2013AP2089-D



this court to suspend Attorney Petros's license to practice law

in Wisconsin as reciprocal discipline identical to that imposed

by the Minnesota Supreme Court.

       ¶2   Attorney   Petros     was       admitted    to   practice     law   in

Wisconsin in 2009.      According to the stipulation, on August 6,

2013, the Minnesota Supreme Court suspended Attorney Petros's

Minnesota law license for 90 days based on misconduct consisting

of submitting false evidence and making false statements to the

director    of   the   Minnesota    Office         of   Lawyers      Professional

Responsibility;    failing   to    notify      a   client    about    a   hearing;

lying to a court through an associate and failing to correct the

misrepresentations he caused to be made to the court; failing to

timely notify clients of their appeal rights and that he would

not file an appeal on their behalf; and failing to diligently

pursue a client's case, communicate with that client, and timely

return the client's property, in violation of Minn. R. Prof.

Conduct 1.3, 1.4, 1.16(d), 3.3(a)(1), 8.1(a), and 8.4(c) and

(d).


            (2) If the supreme court approves a stipulation,
       it shall adopt the stipulated facts and conclusions of
       law and impose the stipulated discipline.

            (3) If    the   supreme  court   rejects   the
       stipulation, a referee shall be appointed and the
       matter shall proceed as a complaint filed without a
       stipulation.

            (4) A stipulation rejected by the supreme court
       has no evidentiary value and is without prejudice to
       the respondent's defense of the proceeding or the
       prosecution of the complaint.

                                        2
                                                          No.       2013AP2089-D



     ¶3     On   September   19,   2013,   the   OLR   filed    a    complaint

alleging that by virtue of having received discipline imposed in

Minnesota    for   his   violations      of   the   Minnesota       Rules    of

Professional Conduct, Attorney Petros is subject to reciprocal

discipline in Wisconsin pursuant to SCR 22.22.2
     2
         SCR 22.22 states:   Reciprocal discipline.

          (1) An attorney on whom public discipline for
     misconduct or a license suspension for medical
     incapacity has been imposed by another jurisdiction
     shall promptly notify the director of the matter.
     Failure to furnish the notice within 20 days of the
     effective date of the order or judgment of the other
     jurisdiction constitutes misconduct.

          (2) Upon the receipt of a certified copy of a
     judgment or order of another jurisdiction imposing
     discipline for misconduct or a license suspension for
     medical incapacity of an attorney admitted to the
     practice of law or engaged in the practice of law in
     this state, the director may file a complaint in the
     supreme court containing all of the following:

          (a) A certified copy of the judgment or order
     from the other jurisdiction.

          (b) A motion requesting an order directing the
     attorney to inform the supreme court in writing within
     20 days of any claim of the attorney predicated on the
     grounds set forth in sub. (3) that the imposition of
     the identical discipline or license suspension by the
     supreme court would be unwarranted and the factual
     basis for the claim.

          (3) The supreme court shall impose the identical
     discipline or license suspension unless one or more of
     the following is present:



          (a) The procedure in the other jurisdiction was
     so lacking in notice or opportunity to be heard as to
     constitute a deprivation of due process.

                                     3
                                                                No.    2013AP2089-D



      ¶4     In    the   stipulation,      Attorney    Petros   does       not   claim

that any of the conditions listed in SCRs 22.22(3)(a) through

(c)   prevent      the   imposition   of       reciprocal   discipline      in    this

case.      Attorney Petros and the OLR jointly request that Attorney

Petros's license to practice law in Wisconsin be suspended for

90 days.

      ¶5     The    stipulation   properly        provides   that     it    did   not

result from plea bargaining.            Attorney Petros says he does not


           (b) There was such an infirmity of proof
      establishing the misconduct or medical incapacity that
      the supreme court could not accept as final the
      conclusion in respect to the misconduct or medical
      incapacity.

           (c) The    misconduct    justifies                substantially
      different discipline in this state.

           (4) Except as provided in sub. (3), a final
      adjudication in another jurisdiction that an attorney
      has engaged in misconduct or has a medical incapacity
      shall be conclusive evidence of the attorney's
      misconduct or medical incapacity for purposes of a
      proceeding under this rule.

           (5) The supreme court may refer a complaint
      filed under sub. (2) to a referee for a hearing and a
      report and recommendation pursuant to SCR 22.16.   At
      the hearing, the burden is on the party seeking the
      imposition   of  discipline   or  license  suspension
      different from that imposed in the other jurisdiction
      to demonstrate that the imposition of identical
      discipline or license suspension by the supreme court
      is unwarranted.

           (6) If the discipline or license suspension
      imposed in the other jurisdiction has been stayed, any
      reciprocal discipline or license suspension imposed by
      the supreme court shall be held in abeyance until the
      stay expires.

                                           4
                                                                        No.       2013AP2089-D



contest     the    facts   and    misconduct          alleged    by    the    OLR    or    the

discipline that the OLR's director is seeking in this matter.

Attorney Petros further states that he fully understands the

misconduct allegations and the ramifications should this court

impose the stipulated level of discipline.                        He also states he

fully    understands       his    right      to       contest    the    matter       and    he

understands his right to consult with counsel.                          Attorney Petros

further     states    that    his      entry     into    the    stipulation         is    made

knowingly and voluntarily and represents his decision not to

contest the misconduct alleged in the OLR's complaint or the

level and type of discipline sought by the OLR director.

       ¶6    Based upon our independent review of the matter, we

conclude that the SCR 22.12 stipulation should be accepted and

that    Attorney     Petros's     license        to    practice       law    in    Wisconsin

should      be    suspended      for    90     days     as     reciprocal         discipline

identical to that imposed by the Minnesota Supreme Court.                                Since

Attorney Petros entered into a stipulation with the OLR and

there was no need to appoint a referee, we agree that no costs
should be assessed.

       ¶7    IT IS ORDERED that the license of Christopher Stephen

Petros to practice law in Wisconsin is suspended for a period of

90 days, effective February 3, 2014.

       ¶8    IT IS FURTHER ORDERED that Christopher Stephen Petros

shall comply with provisions of SCR 22.26 concerning the duties

of a person whose license to practice law in Wisconsin has been

suspended.


                                             5
                                                      No.    2013AP2089-D



    ¶9   IT     IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.              See

SCR 22.28(2).




                                   6
    No.   2013AP2089-D




1